In a letter received June 7, 2004, by the Clerk of the Appellate Courts, respondent Kimberley K. Kellogg, of Overland Park, an attorney admitted to the practice of law in the State of Kansas, voluntarily surrendered her license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2003 Kan. Ct. R. Annot. 281).
At the time the respondent surrendered her license, there were seventeen complaints pending. Fifteen of the complaints were investigated and there was a finding of probable cause in each case. Two cases were still under investigation. The complaints contained allegations of lack of diligence, failure to communicate with clients, charging unreasonable fees, improperly withdrawing from representation of clients, and failure to cooperate in the disciplinary process. Additionally, the respondent was found guilty of a felony in a trial in the District Court of Johnson County, Kansas and has been indefinitely suspended by the Supreme Court of the State of Kansas since July 12, 2002.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Kimberley K. Kellogg be and she is hereby disbarred from the practice of law in Kansas and her license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Kimberley K. Kellogg from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs therein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2003 Kan. Ct. R. Annot. 286).
Dated this 9th day of June, 2004.